UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4202


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHARLES MICHAEL LEDFORD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cr-00060-MR-WCM-3)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant. R. Andrew Murray,
United States Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Michael Ledford pled guilty, pursuant a written plea agreement, to

conspiracy to distribute and to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. He received a 324-month sentence.

On appeal, Ledford alleges that the district court erred in sentencing him under a higher

advisory Sentencing Guidelines range than contemplated under the plea agreement and that

counsel was ineffective in failing to object on this ground to the application of the two

sentencing enhancements that led to the calculation of the higher Guidelines range. The

Government asserts that Ledford’s first claim is barred by the appellate waiver in his plea

agreement and that his ineffective assistance of counsel claim is without merit. For the

reasons that follow, we dismiss this appeal.

       It is well established that a defendant may waive the right to appeal if that waiver is

knowing and intelligent. See United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).

When the Government seeks to enforce an appeal waiver and did not breach its obligations

under the plea agreement, we will enforce the waiver if the record establishes that: (1) the

defendant knowingly and intelligently waived his right to appeal; and (2) the issues raised

on appeal fall within the waiver’s scope. Id. at 168-69. Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal during the Fed. R. Crim.

P. 11 colloquy, the waiver is both valid and enforceable. See United States v. Johnson, 410

F.3d 137, 151 (4th Cir. 2005).

       Even a valid waiver does not waive all appellate claims, however. Specifically, a

valid appeal waiver does not preclude a challenge to a sentence on the ground that it

                                               2
exceeds the statutory maximum or is based on a constitutionally impermissible factor such

as race, arises from the denial of a motion to withdraw a guilty plea based on ineffective

assistance of counsel, or relates to claims concerning a violation of the Sixth Amendment

right to counsel in proceedings following the guilty plea. See id.; United States v. Craig,

985 F.2d 175, 178 (4th Cir. 1993).

       In his plea agreement, Ledford waived all rights to contest his conviction and

sentence in any appeal or postconviction action, except claims for ineffective assistance of

counsel and prosecutorial misconduct. Ledford does not assert that his appellate waiver

was unknowing or involuntary, and we conclude that his claim that the district court erred

in imposing enhancements outside of those recommended by the parties in the plea

agreement—which is clearly a challenge to his sentence not based on the above-referenced

grounds—is barred by the appellate waiver.

       Notably, Ledford’s ineffective assistance claim is not foreclosed by the appellate

waiver. However, we do not consider ineffective assistance claims on direct appeal

“[u]nless an attorney’s ineffectiveness conclusively appears on the face of the record.”

United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Instead, such claims “should

be raised, if at all, in a 28 U.S.C. § 2255 motion.” Id. at 508. Because ineffectiveness of

counsel does not conclusively appear on the face of the record, we conclude that Ledford’s

ineffective assistance of counsel claim is not cognizable on direct appeal.




                                             3
       Accordingly, we dismiss Ledford’s appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             4